DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on July 22nd, 2022, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 2, 13-14 has been entered.
Claim(s) 1, 3-12, 15-20 are pending in the instant application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged to U.S. Provisional Application No. 62/785,503.
Drawings
The drawings were received on December 23, 2019  These drawings are considered acceptable by Examiner. 
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on July 22nd, 2022 have been fully considered but they are not persuasive.
A.	In response to Applicant's arguments that Erickson et al., in view of Spero do not disclose the claimed invention, the Examiner respectfully disagrees.   
Examiner maintains that the secondary supplemental addition of Spero includes the teaches an uplight fixtures (“fixture uses uplighting,” ¶ [0125]) that includes a detachable panel (“movable louvers, shading or blinders,” ¶ [0128]) for the control of light output from LEDs (211, “LED,” ¶ [0128]) in order to reduce shading and glare on the human eye (¶ [0126]), wherein a reflector panel is marked by perforations (perforations of the louvers, ¶ [0128]).  It should be noted that the superimposition of Erickson et al., and Spero would result in the detachable panel covering the uplight opening of Erickson et al., and the reflector panel further comprising a detachable reflector segment formed therein, such that the detachable reflector segment is aligned with the uplight opening in the back plate, wherein the detachable reflector segment and detachable panel comprise uplight features that are configured to be detached from the reflector panel and the back plate, respectively, to provide uplight features that allow a portion of light to pass above the back plate as uplight.
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the detachable/shuttering feature, as disclosed by Spero, in the device of Erickson et al., in order to reduce shading and glare on the human eye, thereby improving comfortability. 
Furthermore and supplemental, primary reference to Erickson et al., does teach “in certain example embodiments, various other specifications of the multi-directional light fixture 100 can be adjusted or changed to change the direction, intensity, or focus of the light provided therefrom,” thereby opening up and rendering it even further obvious to add the mechanical shutters to better control the intensity.
Furthermore, one of ordinary skill in the art would have been led to using shuttering to further control intensity as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
For the reasons stated above, the rejection of the claims is deemed proper.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


i.	Claim(s) 1, 3-12, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the claimed subject matter is directed to the operation/use of the device, therefore the claim recitation(s) “when the detachable panel is removed to access the detachable reflector segment and after the detachable reflector segment is removed, the detachable panel is reattached to the back plate,” has not been afforded patentable weight.  In a claim to a device, only structural limitations are granted patentable weight and the phrase, recitations directed to the operation/using of the device (e.g., when device is in use/application), do not affect the structure of the device and therefore has no bearing on the construction of the final product.
Essentially, the above recitation may render a claimed scenario where the detachable panel is never removed and the detachable reflector segment is also never actually removed, never necessitated or mandated via the claim language.
Claim(s) 3-11, 15-20 are rejected at least for their dependency on independent Claim(s) 1, 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1, 3-12, 15-20 are rejected under 35 U.S.C. 103 as being obvious over Erickson et al., (U.S. Pat. No. 9,803,830 B1) as cited by Applicant(s) in view of Spero (U.S. Pub. No. 2016/0195856 A1) as previously cited. 
Regarding Claim(s) 1, 12, Erickson et al., teaches a luminaire (100, “a multi-directional light fixture,” Col. 3, lines 1-30 – Col. 4, lines 1-30, refer to at least Figs. 1-6) comprising: a housing assembly comprising a front frame (132, “bottom frame”), a back plate (103, “a mounting bar”) that is coupled to the front frame (132), and an internal cavity (102, “mounting channel”), the back plate (103) comprising an uplight opening (“the mounting bar 103 includes one or more orifices through which light can travel” … “provided as uplight directed upward,” Col. 4, lines 1-30) formed therein; and a light transmission unit (104, “one or more LED strips”) disposed in the internal cavity (102) of the housing assembly, the light transmission unit (104) comprising: a lightguide panel (108, “lens”) that is oriented to receive light from a light source (104) through a side edge of the lightguide panel (108) and emit the light through a pair of major surfaces (major surfaces of 108) of the lightguide panel (108) that are substantially perpendicular to the side edge (of 108), and a reflector panel (106, “reflector pan”), the reflector panel (106) being disposed on a major surface of the pair of major surfaces of the lightguide panel (108) and between the major surface and the back plate (103).  Erickson et al., is silent regarding a detachable panel that is removably coupled to the back plate such that the detachable panel covers the uplight opening and a detachable reflector segment.
In the same field of endeavor, Spero teaches an uplight fixtures (“fixture uses uplighting,” ¶ [0125]) that includes a detachable panel (“movable louvers, shading or blinders,” ¶ [0128]) for the control of light output from LEDs (211, “LED,” ¶ [0128]) in order to reduce shading and glare on the human eye (¶ [0126]), wherein a reflector panel is marked by perforations (perforations of the louvers, ¶ [0128]).  It should be noted that the superimposition of Erickson et al., and Spero would result in the detachable panel covering the uplight opening of Erickson et al., and the reflector panel further comprising a detachable reflector segment formed therein, such that the detachable reflector segment is aligned with the uplight opening in the back plate, wherein the detachable reflector segment and detachable panel comprise uplight features that are configured to be detached from the reflector panel and the back plate, respectively, to provide uplight features that allow a portion of light to pass above the back plate as uplight.
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the detachable/shuttering feature, as disclosed by Spero, in the device of Erickson et al., in order to reduce shading and glare on the human eye, thereby improving comfortability. 
Furthermore, Erickson et al., does teach “in certain example embodiments, various other specifications of the multi-directional light fixture 100 can be adjusted or changed to change the direction, intensity, or focus of the light provided therefrom,” thereby rendering it even further obvious to add the mechanical shutters to better control the intensity.
Furthermore, one of ordinary skill in the art would have been led to using shuttering to further control intensity as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding Claims 3, 18, Erickson et al., as modified by Spero teaches the luminaire of Claim 1, wherein the detachable panel (“movable louvers, shading or blinders,” ¶ [0128]) comprises a louver panel (“movable louvers”) that is adjustable to control an amount of the uplight emitted from the luminaire.  
Motivation to combine would be the same as stated above.  
Regarding Claims 4, 19, Erickson et al., as modified by Spero teaches the luminaire of Claim 1, wherein the detachable panel (“movable louvers, shading or blinders,” ¶ [0128]) comprises a sliding panel (sliding of the louver or blinders) that is adjustable to control an amount of the uplight emitted from the luminaire.  
Motivation to combine would be the same as stated above.  
Regarding Claim 5, Erickson et al., as modified by Spero teaches the luminaire of Claim 4: wherein the sliding panel (“movable louvers, shading or blinders,” ¶ [0128]) comprises a coupling slot (slots formed therebetween blinders or louvers) that is configured to receive a fastener therein to couple the sliding panel to the back plate, and wherein when the fastener is disposed at one end of the coupling slot, the sliding panel is configured to close the uplight opening, and when the fastener is disposed at an opposite end of the coupling slot, the sliding panel is configured to open the uplight opening.  
Motivation to combine would be the same as stated above.  
Regarding Claim 6, Erickson et al., teaches the luminaire of Claim 1, wherein the light source includes light emitting diodes (104, LEDs).  
Regarding Claims 7, 20, Erickson et al., teaches the luminaire of Claim 1, wherein the luminaire (100) is configured to be suspension mounted (“the multi-directional light fixture 100 is suspended from a mounting structure such as a ceiling,” Col. 4, lines 50-60).  
Regarding Claims 8, 15, Erickson et al., as modified by Spero teaches the luminaire of Claim 1, wherein the reflector panel (106 of Erickson) comprises a patterned segment (of 106) formed therein that provides a smooth transition between the detachable reflector segment (“movable louvers, shading or blinders,” ¶ [0128]) and a remainder portion of the reflector panel, the patterned segment comprising a plurality of openings that are configured to emit the uplight therethrough (“fixture uses uplighting,” ¶ [0125]).  
Motivation to combine would be the same as stated above.  
Regarding Claims 9, 16, Erickson et al., teaches the luminaire of Claim 7, wherein the plurality of openings comprises circular holes that transition in size from large holes to small holes from one end to an opposite end of the patterned segment (“in certain example embodiments, the slots 504 of the mounting pan 502 can be configured to have different sizes and orientations, which allow varying amounts to light to exist the mounting pan 502. In certain example embodiments, the mounting pan 502 includes orifices of other shapes and configurations,” Col. 5, lines 60-65).  
Regarding Claims 10, 17, Erickson teaches the luminaire of Claim 7, wherein the plurality of openings comprises triangular openings (“orifices of other shapes and configurations,” Col. 5, lines 60-65).  
Regarding Claim 11, Erickson et al., as modified by Spero teaches the luminaire of Claim 1, wherein a surface of the detachable panel that faces the uplight opening is coated with reflective material (106 of Erickson et al.,).  
Motivation to combine would be the same as stated above. 
The applicant is claiming the product of coating including a method (i.e. a process) of making a reflective element, consequently, claim 11 is considered a “product-by-process” claim.  In spite of the fact that the product-by-process claim may recite only process limitations, it is the product and not the recited process that is covered by the claim.  Further, patentability of a claim to a product does not rest merely on the difference in the method by which the product is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  
Furthermore, it is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation is not afforded patentable weight (see MPEP 2113).  
Conclusion
Applicant's amendment does not overcome the current prior art of record. Therefore:
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hana Sanei Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 9-1 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Hana Featherly/
Hana Sanei Featherly
Art Unit 2889 Patent Examiner







/Britt D Hanley/Primary Examiner, Art Unit 2875